DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 6/1/2021, with respect to the rejection(s) of claim(s) 5-9 and 13-24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhao, et al (CN103767985A [Machine translation is attached; original Chinese text follows the machine translation]) as evidenced by Lai, et al (International Journal of Proteomics, 2012, 1-14, 2012).
The Applicant amended the claims between the claim-set that was entered with the After-Final Consideration Request, wherein the previous limitation on the composition’s dosage range has been changed to the unbounded range that was rejected in the Final Office Action, dated 12/31/2020. Since the previous limitation was rejected under 35 USC 112(a), this rejection will be reapplied, as it was withdrawn in the Advisory Action, dated 5/10/2021. The Applicant’s arguments regarding the merits of this rejection are not persuasive. Specifically, the Applicant claims that the unbounded upper limit complies with MPEP 2163.05(III). First, there is no dispute that the instant specification explicitly supports 20 µg/mL (the arguments state that the instant specification inherently supports this limitation). However, there is nothing in the quoted section of the MPEP that suggests that an unbounded upper limit is inherently supported by the instant specification. When looking at the text of the MPEP, the provided example is salient to the instant situation:
A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.

As shown in this section of the MPEP, the limitation that was provided in the claim is the same as the limitation provided in the example of the MPEP. Since there is no support for a limitation that exceeds 30 µg/mL, there is no support for the limitation “20 µg/mL or greater.”
As indicated above, the prior 35 USC 103 rejections have been withdrawn, and new rejections have been provided. No claim is allowed.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 and 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The partial support from the instant specification. When looking at how this limitation is provided in the instant specification, it is: a concentration of 20 μg/ml or 30 μg/ml as the amount of protein measured by BCA assay. See paragraph [0101]. Based upon this limitation, not only is no range provided (20 μg/ml or 30 μg/ml), no value is provided in the specification that exceeds 30 μg/ml. While it would be reasonable to say that an inclusive range of 20 μg/ml to 30 μg/ml is generally supported by the instant specification, there is no support for a protein content that exceeds 30 μg/ml; therefore, the Applicant could not be in possession of these particular limitations at the time of invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5-9 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, et al (CN103767985A [Machine translation is attached; original Chinese text follows the machine translation]) as evidenced by Lai, et al (International Journal of Proteomics, 2012, 1-14, 2012). Please note, that since Zhao is provided as a machine .
Zhao teaches methods for preparing a mesenchymal stem cell-derived exosome composition, wherein the composition is derived from a mesenchymal stem cell supernatant. See page 1, “Abstract” section; page 1, Claim 1. Zhao suggests that this composition could be concentrated to 20-40 µg/mL, and placed into an eyewash (collyrium), as a means of repairing corneal tissue. See page 4, last paragraph. Zhao indicates that this composition can be made from the exosomes of mesenchymal stem cells that were derived the umbilical cord. See page 2, paragraph beginning “From the umbilical cord.” Since Zhao suggests that the composition could be used to treat corneal damage, Zhao does not anticipate the claimed steps; however, Zhao explicitly suggests that the claimed composition could be used to treat corneal damage, and further explicitly states a range that encompasses the claimed range. As such, it would be obvious to the ordinary artisan to apply exosomes, made from umbilical-mesenchymal stem cells, as a means of treating any corneal damage, by using the claimed exosomes in a range that encompasses the claimed range.
Lai is provided as an evidentiary reference, because it teaches a number of basic principles that are inherently associated with mesenchymal stem cell-derived exosomes, including means of isolating the exosomes and proteins routinely found within them.
With respect to claim 5, Zhao teaches the claimed composition, and suggests that this composition would likely be effective in treating corneal damage.
any corneal damage, there is no reason to expect any limitations on the type of corneal damage that could be repaired. See page 2, paragraph beginning “In Exosome.”
With respect to claim 13 and 14, Zhao appears to isolate the exosomes in a manner that is consistent with the claimed manner of isolation. See page 3, “Embodiment 1” section. Although Zhao does not explicitly describe the functional characteristics that are claimed (activity that promotes growth, etc), Zhao appears to teach an identical compositing, wherein any functional characteristics must be inherent to the composition. Additionally, Lai notes that exosomes are already known to be isolatable using ultracentrifugation, suggesting that the method is already well-known in the art. See page 4, “Sucrose Density Gradient Equilibrium Centrifugation” section.
With respect to claims 15 and 16, Zhao explicitly indicates that exosomes possess a density of 1.13-1.19 g/mL, when determined by density gradient centrifugation. See page 2, paragraph beginning “Exosome has.” As discussed above, Zhao isolates the exosomes in a manner that is consistent with the claimed manner of isolation. See page 3, “Embodiment 1” section.
With respect to claims 17 and 18, as discussed above, Zhao isolates the exosomes in a manner that is consistent with the claimed manner of isolation. See page 3, “Embodiment 1” section.
With respect to claims 19 and 20, Lai appears to teach exosomes that are identical to the claimed exosomes. Lai provides a proteomic profile listing the proteins that are known to be found in mesenchymal stem cell-derived exosomes. See pages 6 and 7, Table 1. The claimed proteins are found within the table of Lai.

With respect to claims 23 and 24, Zhao does not teach the claimed dosage. However, the claimed dosage provides for an 8-order of magnitude range (100 pg/mL = 1 x 10-7 mg/mL), which is an exceptionally large range. Although the prior art does not teach the claimed range, the range is so large that the ordinary artisan would easily be capable of optimizing dosages that would fall within this enormous range. Additionally, there is nothing in the specification to suggest that the claimed range is critical, or provides for any unexpected effects or reactions. Furthermore, since Zhao explicitly suggests that an exosomes eyewash could be used to treat corneal damage, it would be a matter of routine optimization to provide an appropriate dosage range for the exosome composition of Zhao.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651